Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 01/25/2022.
In accordance with Applicant’s amendment, claims 1, 9, and 17 are amended and claims 8 and 16 are canceled.  Claims 1-7, 9-15, and 17-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01/25/2022 have been entered.

Response to Amendment
The 35 U.S.C. §102(a)(1) rejection of claims 1, 3-4, 9, 11-12, 17, and 19-20 is withdrawn in response to applicant’s amendment, however a new ground of rejection is applied to these claims under §103 in the instant office action.

Response to Arguments
§101 Rejection - Applicant’s arguments (Remarks at pgs. 6-8) with respect to the §101 rejection of claims 1-20 have been considered, but are not persuasive.
Applicant first refers to Step 2A of the eligibility inquiry and argues that “the claimed method of continuous application monitoring is not recited at a high level of generality” and that “The claims are limited 
In response to Applicant’s argument that “the claimed method of continuous application monitoring is not recited at a high level of generality,” this argument lacks merit because it relies on a limitation not recited in the claims, i.e., continuous application monitoring.  Notably, Applicant’s claims do not recite or require application monitoring or any type of monitoring, nor doing so continuously and it would be improper to import such limitations into the claims.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See also, CollegeNet, Inc. v. Apply Yourself Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (while the specification can be examined for proper context of a claim term, limitations from the specification will not be imported into the claims).
Next, in respone to the argument that “The claims are limited to a particular method using steps recited with great specificity with elements such as a including business service specific resource events and infrastructure usage,” the Examiner emphasizes that eligibility under §101 does not hinge on the specificity of any of the elements even if such specificity is deemed as novel, nonobvious, or innovative (which has not been shown in this instance since the argued claims are subject to a §102 rejection).  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Next, referring to Step 2B of the eligibility inquiry, Applicant argues that “at least the limitation of correlating an infrastructure usage based on the event data with the performance data over a period of time is neither well-understood, routine nor conventional” and suggests that evidence is required to address this limitation (Remarks at pg. 7).
correlating … an infrastructure usage based on the event data with the performance data over a period of time” can be accomplished mentally and is also directly tied to the human user interaction data received in the preceding step, and therefore falls within the scope of the abstract idea itself, as discussed in the §101 rejection.  Therefore, Applicant’s suggestion that evidence showing that the “correlating” step is well-understood, routine, and conventional is misplaced because this limitation is part of the abstract idea itself and need not be re-addressed under Step 2B.
The Federal Circuit’s recent BSG Tech LLC v. Buyseasons Inc. decision (Aug. 15, 2018) a similar argument, noting that:

    PNG
    media_image1.png
    311
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    505
    media_image2.png
    Greyscale

Therefore, Applicant’s suggestion that a specific limitation (or the claimed invention as a whole) must be shown to be well-understood, routine and conventional to support the conclusion of subject matter ineligibility is not persuasive.
For the reasons noted above, Applicant’s arguments concerning the §101 rejection are not persuasive and the rejection is therefore maintained.

§102/§103 rejections - Applicant’s arguments (Remarks at pgs. 8-9) with respect to the §102/§103 rejections are primarily raised in support of the amendments to independent claims 1/9/17, which are believed to be fully addressed via the new ground of rejection set forth under §103. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 7, 9-10, 15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 3, 8, 10, and 15 of copending Application No. 16/831,811.
	
	This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending 
Claims of instant Application 
as filed on 01/25/2022
Claims of 16/831811
as filed on 01/25/2022 
1
1
2
1
7
3
9
8
10
8
15
10
17
15
18
15


It is clear that all the elements of claims 1-2, 7, 9-10, 15, and 17-18 of the instant application are to be found in the claims noted above in the above-noted claims of the co-pending application.  The chart above maps claims containing similar subject matter as between the instant application and the noted copending application.  One of ordinary skill in the art would have recognized the slight differences between the corresponding claims as being obvious variations of the same or substantially same features.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, and 17-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claims 1, 9, and 17 were amended on 01/25/2022 to recite the new limitation of “reporting the cost…if the cost for the projected infrastructure requirements exceeds a threshold.”  Although the Specification describes costs that may be determined from infrastructure usage, and describes triggering an alert if “the increase in the extrapolated resource usage is greater than a threshold” (Spec. at par. [0051]), the reporting threshold described in the Specification is based on resource usage and not “cost for the projected infrastructure requirements” as now recited amended claims 1/9/17.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 2-7, 10-15, and 18-20 are similarly under §112(a) deficient based on their dependency from claims 1/9/17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-7), and non-transitory computer readable storage medium (claims 9-15), and system (claims 17-20) are directed to potentially eligible categories of subject matter (i.e., process, article of manufacture and machine, respectively).  Accordingly, claims 1-20 satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into both the “Mental Processes” and “Certain methods of organizing human activity” abstract idea groupings set forth in the 2019 PEG.   The limitations reciting the abstract idea(s), as recited in exemplary claim 1, are identified in bold below, whereas the additional limitations are indicated via plain text and are subsequently evaluated below under Step 2A Prong Two and Step 2B:
Claim 1:
receiving, by an application server, event data from one or more delegates installed in one or more computing resources, the event data including business service specific resource events (The “receiving” step can be accomplished mentally or with the aid of pen and paper, and also describes insignificant pre-solution data gathering activity);
receiving, by the application server, performance data associated with an operation initiated by a user, wherein the operation requires one or more resources (The “receiving” step describes human interaction activity and can be accomplished mentally or with the aid of pen and paper, and also describes insignificant extra-solution data gathering activity);
correlating, by the application server, an infrastructure usage based on the event data with the performance data over a period of time  (The “correlating” step can be accomplished mentally, and is also directly tied to the human user interaction data received in the preceding step);
determining, by the application server, a cost for projected infrastructure requirements based on forecast performance data and the infrastructure usage correlated to the performance data (The “determining” step can be accomplished mentally, and is also directly tied to the human user interaction data discussed above in the receiving and correlating steps) and
reporting cost for the projected infrastructure requirements to a remote device associated with a customer if the cost for the projected infrastructure requirements exceeds a threshold (The “reporting” step can be accomplished mentally such as with pen and paper, and is also directly tied to the human user interaction data, and also describes insignificant extra-solution data output activity).
The limitations for receiving, receiving, correlating, determining, and reporting can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping, and also set forth an abstract idea in the form of steps for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the steps are directed to activities related to an operation/interaction initiated by user or  tied to customer request (Spec. at par. [0004]), thus falling within the “Certain methods of organizing human activity” abstract idea grouping.  Claims 9 and 17 recite similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, it has been determined that the judicial exception is not integrated into a practical application.  With respect to independent claims 1/9/17, the additional elements are directed to: an application server, a remote device, non-transitory computer readable storage medium, server including a memory and a processor, and one or more modules stored in the memory.  These elements have been evaluated, but fail to integrate the abstract idea into a practical application because they merely add generic computer(s) and instructions/software to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Even if the steps for receiving or reporting steps are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/9/17, the additional elements are directed to: an application server, a remote device, non-transitory computer readable storage medium, server including a memory and a processor, and one or more modules stored in the memory.  These elements have been evaluated, but fail to integrate the abstract idea into a practical application because using the server, remote device, computer readable storage medium, memory, processor, and modules to implement the claim steps merely involves using generic computers and instructions/software to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Notably, Applicant’s Specification suggests that virtually any generic computing device can be used to implement the claimed invention (See, e.g., Specification at paragraph [0052] and Fig. 8).  Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Even if the steps for receiving or reporting steps are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
determining an infrastructure cost…,” which can be accomplished mentally (via human evaluation, judgement, or opinion) and thus fits within the “Mental Processes” abstract idea grouping, and which also covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “determining” is tied directly to the user/customer activities described in the independent claims, and may also be taken as a rule/instruction for a human to perform.  Dependent claims 3-6, 11-14, and 19-20 have been evaluated as well, but are subject to similar findings as claims 2/10/18.  Furthermore, the operations described in 3-7, 11-15, and 19-20 describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore even if they were not deemed as part of the same abstract idea set forth in the independent claims, these claims fall within the “Mathematical Concepts” abstract idea grouping.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 17, and 19-20 are rejected under 35 U.S.C. §103 as unpatentable over Nataraj et al. (US 2018/0122110, hereinafter “Nataraj”) in view of Leemet et al. (US 2016/0164957, hereinafter “Leemet”) in view of Khalid et al. (US 2013/0067061, hereinafter “Khalid”).

Claims 1/9/17:  As per claim 1, Nataraj teaches a method for automatically allocating resource usage to key performance indicators; comprising:
receiving, by an application server, event data from one or more delegates installed in one or more computing resources, the event data including business service specific resource events (paragraphs 3, 28 30, 37, 59, and 92:  performance issues with a monitored system of applications and associated hardware are detected by monitoring application performance and the associated hardware performance using agents. Agents can be installed at the servers running the applications, the infrastructure machines, and at client side as needed. The monitored applications can be performed by the servers distributed over a number of interconnected nodes. Each node can include one or more servers or machines that perform part of the applications. The agents collect data associated with the applications of interest and associated nodes and machines where the applications are being operated. Examples of the collected data include performance data, such as metrics, metadata, and topology data that indicate relationship information. A controller in communication with the agents receive the data collected by the agents (210). The controller can be remotely located from the agents. The controller analyzes the received data to identify application performance data and hardware performance data; Agent 434 may detect operations such as receiving calls and sending requests by application server 430, resource usage, and incoming packets. Agent 434 may receive data, process the data, for example by aggregating data into metrics, and transmit the data and/or metrics to controller; Nodes 1 and 2 experiencing call counts of nearly 80 are correlated to servers S1 and S2 experiencing nearly 100% CPU usage and nearly 40% memory usage at the selected time dimension (e.g., time slice); See also, paragraph 72: Policies can be configured to trigger actions when a health rule is violated or when any event occurs. Triggered actions can include notifications, diagnostic actions, auto-scaling capacity, running remediation scripts);
receiving, by the application server, performance data associated with an operation initiated by a user, wherein the operation requires one or more resources (paragraph 3, 19, 22, 28, 74, and Figs. 1A/B:  When a user interacts (e.g., mouse clicks or mouse hovers) with that block 118, the corresponding blocks 120 and 122 in heat maps 114 and 116 respective at the same time 11:30 AM is illustrated to include servers S1 and S2 [i.e., one or more resources]. The correlated hardware [i.e., one or more resources] performance metrics blocks are visually highlighted along with the application performance metrics; The disclosed technology for using heat maps to show correlation between application performance and hardware performance can be used to display a single view of the correlation that enables a user to easily understand the relationship between application performance and hardware [i.e., one or more resources] performance by viewing the heat maps. The heat maps provide a correlate view of the application performance metrics and hardware infrastructure metrics that makes it very easy to identify the infrastructure [i.e., one or more resources] entities impacting the performance of a given application; The disclosed technology provides interactive heat maps 100 and 102 of key application performance metrics and corresponding hardware (e.g. server's) [i.e., one or more resources] performance metrics. User can visually identify outlier application performance metrics and interact with the outlier application performance metrics to pinpoint the specific hardware (e.g., servers) affecting the outlier application performance; Most of the metrics relate to the overall performance of the application or business transaction (e.g., load, average response time, error rate, etc.) or of the application server infrastructure (e.g., percentage CPU busy, percentage of memory used, etc.) [wherein the application, application server infrastructure, and hardware are “one or more resources” required for the operation associated with the performance data]);
correlating, by the application server, an infrastructure usage based on the event data with the performance data over a period of time (paragraphs 4, 6, 8, 28 and Figs. 1A/B:  Different visual techniques can be used to highlight the correlated blocks including using colors, brightness, outlines, shading, shadows, transparency, etc. The heat maps 112, 114, and 116 show that server S1 is associated with node N1 and server S2 is associated with N2. In addition, Nodes 1 and 2 experiencing call counts of nearly 80 are correlated to servers S1 and S2 experiencing nearly 100% CPU usage and nearly 40% memory usage at the selected time dimension (e.g., time slice). Clearly, the application performance block 118 is an outlier. When either of the hardware performance blocks 120 and 122 are also outliers, then a determination can be made that the server performance is likely the root cause of the poor application performance. In the example shown in FIG. 1B, CPU % block 120 is an outlier and thus a user viewing the heat maps 112, 114, and 116 can determine that the poor CPU server performance of servers S1 and S2 is likely the root cause of the poor performance of nodes N1 and N2);
reporting [data] to a remote device associated with a customer … (paragraphs 19, 22-23, 28, 42, 102-103 and Figs. 1A/B:  The disclosed technology for using heat maps to show correlation between application performance and hardware performance can be used to display a single view of the correlation; User can visually identify outlier application performance metrics and interact with the outlier application performance metrics to pinpoint the specific hardware (e.g., servers) affecting the outlier application performance; a dashboard user interface 101 that allows reports on performance anomalies associated with a monitored environment to be displayed to a user. The dashboard interface can include a view 110 devoted to displaying the heat maps that correlate application performance metrics with hardware performance metrics; End user monitoring (EUM) is performed using browser agents and mobile agents to provide performance information from the point of view of the client, such as a web browser or a mobile native application; Client computer 492 may communicate with controller 490 to create and view a custom interface. In some embodiments, controller 490 provides an interface for creating and viewing the custom interface as a content page, e.g., a web page, which may be provided to and rendered through a network browser application on client device).  

Nataraj does not teach:
determining, by the application server, a cost for projected infrastructure requirements based on forecast performance data and the infrastructure usage correlated to the performance data; and
reporting…the cost for the projected infrastructure requirements…if the cost for the projected infrastructure requirements exceeds a threshold.

Leemet teaches:
determining, by the application server, a cost for projected infrastructure requirements based on forecast performance data and the infrastructure usage correlated to the performance data (paragraphs 55-56:  This would allow future events that carry similar usage increases to be accounted for and planned for such that when future events are predicted based on reviews or promotions that computing loads can be predicted as can costs. The prediction module may both allow the owner of the software application to determine predicted costs and further determine if the increased computing load can be handled by the server currently hosting the software application. If software 302 of the system computer determines that the current host provider either cannot host the application with increased usage due to inadequate performance or is too expensive, alternate hosting providers can be determined and a report 308 generated; See also, paragraph 22 and Figs. 1-3:  e.g., system may include a first server associated with a first hosting provider and a software application executing on the first server and accessible via a network by a user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nataraj with Leemet because the references are analogous art because they are both directed to solutions for monitoring performance of computing infrastructure, which falls within applicant’s field of endeavor (correlating computer system infrastructure usage and cost to key performance indicators), and because modifying Nataraj to include Leemet’s feature for determining a cost for a projected infrastructure requirement, in the manner claimed, would serve the motivation of planning for and reacting to predicted computing loads and costs (Leemet at paragraph 56).

Nataraj and Leemet do not teach:
reporting…the cost for the projected infrastructure requirements…if the cost for the projected infrastructure requirements exceeds a threshold.

Khalid teaches:
reporting…the cost for the projected infrastructure requirements…if the cost for the projected infrastructure requirements exceeds a threshold (paragraph 55:  The report module 208, for instance, may return data regarding bandwidth usage, which applications 118, 120 use an allocation and how much is used, a notification that a cost threshold is to be exceeded, and so on. This data may be returned to the applications 118, 120, output in a user interface for viewing by a user, and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nataraj/Leemet with Khalid because the references are analogous art because they 
Claims 9 and 17 are directed to a non-transitory computer readable storage medium and system configured to perform substantially similar limitations as those set forth in claim 1 and discussed above.  Nataraj teaches a non-transitory computer readable storage medium and system for performing the limitations discussed above (Nataraj at paragraphs 3, 7, and Fig. 5:  system includes: a processor; a memory; and one or more modules stored in the memory and executable by a processor to perform operations; another aspect, a non-transitory computer readable medium embodying instructions when executed by a processor to cause operations to be performed for correlating application performance data with hardware performance data is disclosed), and claims 9/17 are therefore rejected using the same reference and for substantially the same reasons as set forth above.

Claims 2/10/18:  Nataraj does not teach the limitation of claims 2/10/18.
Leemet teaches determining an infrastructure cost correlated to the performance data by determining the infrastructure cost of the infrastructure usage which is correlated to the performance data (Abstract and paragraphs 14 and 43-45:  e.g., system may use these data transactions to designate usage and then may compare the usage to the metrics to determine how the usage impacts computing loads and thus the cost of hosting the software application; In the example above where different performance levels or speeds are associated with different computing resources from the hosting provider, it may be more efficient from a cost perspective to store some data on a slower server when that data is only accessed on a limited basis).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Nataraj/Leemet/Khalid, Leemet’s feature for determining infrastructure cost based on usage and correlated with performance data, in the manner claimed, to serve 

Claims 3/11/19:  Nataraj further teaches wherein the performance data includes metrics generated from one or more operations initiated by the user (paragraphs 19-20, 22-23, 28, 32-33, and 75:   disclosed heat maps can enable a user to visually identify the cause and effect of poor application performance using multiple heat maps; User can visually identify outlier application performance metrics and interact with the outlier application performance metrics to pinpoint the specific hardware (e.g., servers) affecting the outlier application performance; FIG. 1A is displayed through a dashboard user interface 101 that allows reports on performance anomalies associated with a monitored environment to be displayed to a user; In the example shown in FIG. 1B, CPU % block 120 is an outlier and thus a user viewing the heat maps 112, 114, and 116 can determine that the poor CPU server performance of servers S1 and S2 is likely the root cause of the poor performance of nodes N1 and N2 in block 118; extensions that use the machine agent can be created to report user defined custom metrics. These custom metrics are base-lined and reported in the controller, just like the built-in metrics).  

Claims 4/12/20:  Nataraj further teaches wherein correlating includes using a statistical model to correlate infrastructure time series data and time series key performance indicator data (paragraph 17 and Figs. 1A/B: A plot of the time-series of the application performance metric values and the hardware performance metric values forms a band. Outliers on the plot are metric values that deviate so much that they lie out of the band and are easier to visually distinguish from band. Heat maps are used to spot such anomalous (outlier) behaviors while troubleshooting performance issues; See also, paragraphs 27-33, 35, and 80:  e.g., The application performance heat maps 112 is displayed with the same time scale on the x-axis as the hardware performance heat maps 114 and 116. The time axis alignment of the application performance heat maps 112 with the hardware performance heat maps 114 and 116 enables the application performance metrics to be correlated at the selected time dimension (e.g., time slice); correlated hardware performance metrics blocks are visually highlighted along with the application performance metrics block 118 to visually indicate the correlation at the selected time dimension (e.g., time slice). 

Claims 5 and 13 are rejected under 35 U.S.C. §103 as unpatentable over Nataraj et al. (US 2018/0122110, hereinafter “Nataraj”) in view of Leemet et al. (US 2016/0164957, hereinafter “Leemet”) in view of Khalid et al. (US 2013/0067061, hereinafter “Khalid”), as applied to claims 1 and 9 above, and further in view of Pitio et al. (US 2016/0205174, hereinafter “Pitio”).

Claims 5/13:  Nataraj, in view of Leemet/Khalid, teaches the limitations of claims 1/9 as set forth above, but does not teach the limitation of claims 5/13.
Pitio teaches wherein correlating includes performing a statistical model co-variance analysis (paragraph 167: monitored network performance may be approximated and/or modeled using one or more measurements, for example, to determine statistical values, such as mean, mode, median, variance, covariance, correlation, kurtosis, skew, standard deviation, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nataraj/Leemet/Khalid with Pitio because the references are analogous art because they are each directed to solutions for monitoring performance of computing infrastructure, which falls within applicant’s field of endeavor (correlating computer system infrastructure usage and cost to key performance indicators), and because modifying Nataraj to include Pitio’s covariance modeling features, the manner claimed, would serve the motivation of identifying the possible relationship among different infrastructure elements, events, performance and the like, which would serve Nataraj’s motivation to help understand the relationships between specific application performance and hardware performance (Nataraj at paragraph 2).

Claims 6 and 14 are rejected under 35 U.S.C. §103 as unpatentable over Nataraj et al. (US 2018/0122110, hereinafter “Nataraj”) in view of Leemet et al. (US 2016/0164957, hereinafter “Leemet”) in view of Khalid et al. (US 2013/0067061, hereinafter “Khalid”), as applied to claims 1 and 9 above, and further in view of Sheen et al. (US 2017/0272319, hereinafter “Sheen”).

Claims 6/14:  Nataraj, in view of Leemet/Khalid, teaches the limitations of claims 1/9 as set forth above, but does not teach the limitation of claims 6/14.
Sheen teaches wherein performance data includes key performance indicator data, and wherein correlating includes determining a correlation score, and using the KPI data for correlation-based forecasting if the correlation score satisfies a threshold (paragraph 98: The threshold setting unit 1922 may include hardware and/or software adapted to analyze KQI and KPI values and set KQI and KPI thresholds. The subset identification unit 1924 may identify subsets of discrete time intervals in which a KPI and/or KPIs satisfy respective KQI and KPI thresholds. The calculator 1930 includes a correlation coefficient calculation unit 1932, a slope of linear regression calculation unit 1934, a hit ratio calculation unit 1936, a hit distance calculation unit 1938, and a prediction score calculation unit 1939. The correlation coefficient calculation unit 1932 may include hardware and/or software adapted to calculate correlation coefficient between a KQI and KQIs during a subset of discrete time thresholds. The slope of linear regression calculation unit 1934 may include hardware and/or software adapted to calculate correlation slopes of linear regression between a KQI and KPIs during subsets of discrete time intervals. The hit ratio calculation unit 1936 and the hit distance calculation unit 1938 may include hardware and/or software for calculating hit-ratios and hit distances (respectively) between a KQI and KPIs during subsets of discrete time intervals. The prediction score calculation unit 1939 may include hardware and/or software for calculating predictions scores between a KQI and KPIs during subsets of discrete time intervals. The trend analyzer 1940 may include hardware and/or software for determining trends between relationships over different subsets of discrete time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nataraj/Leemet/Khalid with Sheen because the references are analogous because they are each directed to solutions for monitoring performance of computing infrastructure, which falls within applicant’s field of endeavor (correlating computer system infrastructure usage and cost to key performance indicators), and because modifying Nataraj to include Sheen’s use of KPI data for correlation-based forecasting, in the manner claimed, would serve the motivation of identifying the possible relationship among different infrastructure elements, events, performance and the like, which would serve Nataraj’s 

Claims 7 and 15 are rejected under 35 U.S.C. §103 as unpatentable over Nataraj et al. (US 2018/0122110, hereinafter “Nataraj”) in view of Leemet et al. (US 2016/0164957, hereinafter “Leemet”) in view of Khalid et al. (US 2013/0067061, hereinafter “Khalid”), as applied to claims 1 and 9 above, and further in view of Fletcher et al. (US 2016/0104093, hereinafter “Fletcher”).

Claims 7/15:  Nataraj, in view of Leemet/Khalid, teaches the limitations of claims 1/9 as set forth above, but does not teach the limitation of claims 7/15.
Fletcher teaches wherein the event data is received by the application server as time series data (paragraph 1373:  Events can be derived from " time series data," wherein time series data comprises a sequence of data points (e.g., performance measurements from a computer system) that are associated with successive points in time and are typically spaced at uniform time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nataraj/Leemet/Khalid with Fletcher because the references are analogous art because they are each directed to solutions for monitoring performance of computing infrastructure, which falls within applicant’s field of endeavor (correlating computer system infrastructure usage and cost to key performance indicators), and because modifying Nataraj to include Fletcher’s event data in the form of time series data, as claimed, would serve Nataraj’s motivation of providing time-series performance values (Nataraj at paragraph 17) and would serve the motivation to use a common time scale to provide performance insight through heat maps (Nataraj at paragraph 5) as well as to enable evaluation/comparison of performance metrics over different time dimensions/slices (Nataraj at paragraph 27).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keynote Systems and AppDynamics Announce Cloud Application Performance Management Partnership Anonymous. Business Wire [New York] 30 Mar 2011: n/a.:  discloses the use of on demand software agents deployed to clients to facilitate performance monitoring of infrastructure and troubleshoot performance problems and provide real-time visibility into the health of cloud applications.
Watching the WAN; Service-level monitoring tools help IT executives better manage their connections and work with carriers to fix problems quicker Horwitt, Elisabeth. Network World: 61. Network World, Inc. (Apr 3, 2000): discloses service-level monitoring products and features, such as software agents to conduct real-time monitoring of performance and usage, latency between a client and server, and generate reports related thereto.
Boe et al. (US 2016/0292611):  discloses an automatic service monitor in an information technology environment for monitoring usage, measuring performance via KPE metrics, (paragraph 256), and providing reports based thereon (paragraphs 721 and 1417).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/11/2022